DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2020 and 12/15/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding independent claims 1, 10 and 19, the applicant claims “characteristics of an eye of a patient”, however, the claimed “characteristics” are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Furthermore, the Examiner points out that the specification does not adequately describe what the claimed “characteristics” are or are comprised of i.e., are they one or more of the following: pupil size, inter-pupillary distance, optic disc, blood vessels, optic nerve, pupil location that are analyzed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding independent claims 1, 10 and 19, the applicant claims “characteristics of an eye of a patient”, however, it is unclear to the Examiner as to what exactly the claimed “characteristics” are or are comprised of (i.e., is it pupil size, inter-pupillary distance, optic disc, blood vessels, optic nerve, pupil location, etc. that are analyzed), therefore, claims 1-20 are rendered vague and indefinite.  For the purposes of expediting prosecution, the Examiner interprets the claimed “characteristics” are one of the following that are analyzed --pupil size, inter-pupillary distance, optic disc, blood vessels, optic nerve, pupil location--.
Claim Objections
Claim 18 is objected to because of the following informalities:  line 2, the applicant claims “rfor” which is misspelled and should be --for--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swedish et al. (US 2016/0302665; already of record) in view of Koehler et al. (US 2019/0028654; already of record).
Regarding claims 1, 10 and 19, Swedish discloses, a computer program product (Figs. 1-12B) for detecting eye alignment (Para. 0096) during retinal imaging (101), the computer program product (811 and 812) comprising a non-transitory computer-readable storage medium containing computer program code (Para. 0171-0173) for: 
receiving an infrared stream (Para. 0203 and 701, 711) from an imaging device (101, 721, 722), the infrared stream showing characteristics of an eye of a patient (Para. 0156, 0164-0166 and 103); 
inputting a frame of the infrared stream into a model (Para. 0143, 0181 and 0222); 
receiving as output from the model information indicating the eye is improperly aligned at a first time (Para. 0013-0015, 0094-0096 and 0222); 
outputting sensory feedback indicative of the improper alignment (Para. 0013-0015, 0021-0022 and 0222); 
detecting, based on the infrared stream at a second time later than the first time, that the eye is properly aligned (Para. 0013-0015, 0021-0022 and 0222); and 
receiving an image of a retina of the properly aligned eye from the imaging device (101, 721 and 722).
Swedish does not disclose the model is a machine learning model.
Koehler teaches, from the same field of endeavor that in a method for detecting eye alignment that it would have been desirable to make the model is a machine learning model (Para. 0004-0005).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the model is a machine learning model as taught by the method for detecting eye alignment of Koehler in the method for detecting eye alignment of Swedish since Koehler teaches it is known to include these features in method for detecting eye alignment for the purpose of providing a method for detecting eye alignment with accurate alignment and analysis.  
Regarding claims 2, 11 and 20, Swedish in view of Koehler discloses and teaches as set forth above, and Swedish further discloses, the information indicates that the eye is improperly aligned at the first time due to at least one of: a pupil of the eye is not shown in the infrared stream (Para. 0118, 0144 and 0222); and the imaging device is not focused (Para. 0118, 0144 and 0222).
Regarding claims 3 and 18, Swedish in view of Koehler discloses and teaches as set forth above, and Swedish further discloses, the imaging device is operated autonomously, and wherein the sensory feedback comprises a visual or aural output to the patient with instructions on how to correct the improper alignment (Para. 0013-0015, 0021-0222, 0171 and 0222).
Regarding claims 4 and 13, Swedish in view of Koehler discloses and teaches as set forth above, and Koehler further teaches, from the same field of endeavor that in a method for detecting eye alignment that it would have been desirable to make the imaging device is operated by an operator other than the patient, and wherein the sensory feedback is provided to the operator (Para. 0004-0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the method for detecting eye alignment of Koehler in the method for detecting eye alignment of Swedish since Koehler teaches it is known to include these features in method for detecting eye alignment for the purpose of providing a method for detecting eye alignment with accurate alignment and analysis.  
Regarding claims 5 and 14, Swedish in view of Koehler discloses and teaches as set forth above, and Swedish further discloses, responsive to detecting that the eye is properly aligned, commanding the imaging device to capture the image (Para. 0013-0015, 0094-0096, 0222 and see 101, 721-722).
Regarding claims 9 and 18, Swedish in view of Koehler discloses and teaches as set forth above, and Swedish further discloses, autonomously diagnosing a retinal condition of the retina based on features of the image of the retina (Para. 0143).

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Swedish et al. (US 2016/0302665; already of record) in view of Koehler et al. (US 2019/0028654; already of record) as applied to claims 1 and 10 above, and further in view of Keshishian (US 2019/008258; already of record).
Swedish in view of Koehler remains as applied to claims 1 and 10 above.
Swedish in view of Koehler does not disclose detecting that the eye is properly aligned comprises detecting a twitch of the eye.
Keshishian teaches, from the same field of endeavor that in a method for detecting eye alignment that it would have been desirable to make detecting that the eye is properly aligned comprises detecting a twitch of the eye (Para. 0056 and 0100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make detecting that the eye is properly aligned comprises detecting a twitch of the eye as taught by the method for detecting eye alignment of Keshishian in the combination of Swedish in view of Koehler since Keshishian teaches it is known to include this feature in a method for detecting eye alignment since Keshishian teaches it is known to include this feature in a method for detecting eye alignment for the purpose of providing a method for detecting eye alignment with accurate alignment and analysis.
Regarding claims 7 and 16, Swedish, Koehler and Keshishian discloses and teaches as set forth above, and Keshishian further teaches, from the same field of endeavor that in a method for detecting eye alignment that it would have been desirable to make detecting that the eye is properly aligned further comprises: responsive to detecting the twitch, capturing a candidate image; determining whether the candidate image satisfies a quality parameter; and responsive to determining that the candidate image satisfies the quality parameter, determining that the eye is properly aligned (Para. 0056 and 0100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the method for detecting eye alignment of Keshishian in the combination of Swedish in view of Koehler since Keshishian teaches it is known to include this feature in a method for detecting eye alignment since Keshishian teaches it is known to include this feature in a method for detecting eye alignment for the purpose of providing a method for detecting eye alignment with accurate alignment and analysis.
Regarding claims 8 and 17, Swedish, Koehler and Keshishian discloses and teaches as set forth above, and Keshishian further teaches, the quality parameter comprises at least one of image quality in the candidate image and detection of an artifact in the candidate image (Para. 0056 and 0100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the method for detecting eye alignment of Keshishian in the combination of Swedish in view of Koehler since Keshishian teaches it is known to include this feature in a method for detecting eye alignment since Keshishian teaches it is known to include this feature in a method for detecting eye alignment for the purpose of providing a method for detecting eye alignment with accurate alignment and analysis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abramoff et al. (US 2017/0278241) discloses a method for detecting eye alignment during retinal imaging that uses a machine learning model to indicate that an eye is properly aligned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            09/23/2022